


110 HR 1095 IH: Taxpayers’ Freedom of Conscience Act

U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1095
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2007
			Mr. Paul (for
			 himself, Mr. Bartlett of Maryland,
			 Mr. Feeney, and
			 Mr. Garrett of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit any Federal official from expending any
		  Federal funds for any population control or population planning program or any
		  family planning activity.
	
	
		1.Short titleThis Act may be cited as the
			 Taxpayers’ Freedom of Conscience Act
			 of 2007.
		2.Prohibition
			 against Federal funding for population controlNo Federal official may expend any Federal
			 funds for any population control or population planning program or any family
			 planning activity (including any abortion procedure), irrespective of whether
			 such program or activity is foreign or domestic.
		
